Citation Nr: 1119001	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO. 06-10 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for left knee disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to February 1995. As will be discussed further below, in November 2006 and February 2007 he indicated additional service in the Navy Reserves, beginning November 1, 2006. His current whereabouts are unknown by VA and his current representative.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This case was the subject of a Board remand dated in April 2009. 

The Veteran was scheduled for a Board Central Office hearing in March 2011, of which he was informed at his last known address in December 2010. The Veteran did not appear for the hearing and has not provided cause for his failure to appear. As he has not provided cause for his failure to appear or requested another hearing, the Veteran's hearing request is deemed withdrawn and the Board will proceed with its review on the present record. See 38 C.F.R. § 20.702(d),(e).


FINDING OF FACT

The Veteran failed to appear for a VA examination in August 2010, which was scheduled in connection with his currently appealed claim for an increased rating for left knee disability; he has not demonstrated good cause for his failure to appear for the VA examination.


CONCLUSION OF LAW

The claim for an increased rating for left knee disability, currently evaluated as 10 percent disabling, is denied for failure to report for a scheduled VA examination without a showing of good cause. 38 C.F.R. § 3.655 (2010). 




REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision the Board will find that the Veteran failed to attend a VA examination scheduled in August 2010 for the purpose of adjudication of his claim for a rating in excess of 10 percent for left knee disability. The Board will further find that the Veteran has not provided good cause for failing to appear for the VA examination, which was scheduled for the purpose of adjudication of a claim for an increased rating. As a result the Board is directed by VA regulations to deny the appealed claim for an increased rating for left knee disability. See 38 C.F.R. § 3.655.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."); and published opinions of the VA Office of General Counsel.

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).




Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In June 2004, prior to initial adjudication of the Veteran's increased rating claim in August 2004, the Veteran was provided VCAA notice with respect the claim for a rating in excess of 10 percent for left knee disability. The June 2004 letter explained the evidence necessary to substantiate the claim for increased rating and also informed him of his and VA's respective duties for obtaining evidence. The Veteran was afforded additional, more detailed VCAA notice sent to his last known address in May 2009, which was resent to him in October 2009. In addition, the May 2009 and October 2009 letters from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The case was readjudicated since that time, in October 2010, rendering any perceived prior deficiency in notice no more than harmless, nonprejudicial error. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VA's duty to notify is therefore satisfied in this matter.

As to VA's duty to assist, VA has obtained identified records of treatment and scheduled the Veteran for VA compensation examinations for the purpose of ascertaining the current severity of his left knee disability for VA rating purposes. The Veteran did not appear for a VA examination in August 2010. As will be discussed at greater length below, the Veteran did not provide good cause for his failure to appear for the August 2010 VA examination. Accordingly, under applicable VA regulations the matter on appeal, which is a claim for increase, shall be denied. See 38 C.F.R. § 3.655. There is therefore no reasonable possibility that any additional development or assistance in development of the claim would substantiate the claim. Accordingly, any perceived shortcoming in the duty to assist the Veteran in the development of his claim is no more than harmless, non-prejudicial error. 


Merits of the Claim

The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations. That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without good cause, fails to report for such examination, action shall be taken. At (b) the regulation provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. (Emphasis added.)

38 C.F.R. § 3.655 further states that "[e]xamples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc."

VA Office of General Counsel Opinion VAOPGCPREC 10-2004 provides the following pertinent holdings with respect to service persons who apply for VA compensation benefits but then re-enter active duty: 

A. A veteran's return to active duty while his or her claim for benefits from the Department of Veterans Affairs (VA) is pending does not alter the rights and duties of the claimant and VA under any statute or regulation with respect to the development and adjudication of the claim or the status of the claim within the meaning of any statute or regulation. VA should process the claims of such veterans in the same fashion as it would had the veterans not returned to active duty. If a veteran's return to active duty temporarily prevents VA from providing a necessary medical examination or taking other action necessary to a proper decision on the claim, VA may suspend or defer action on the claim until the necessary actions can be accomplished. VA may not deny a claim solely because the veteran has returned to active duty or solely because the veteran is temporarily unavailable for a necessary examination due to his or her return to active duty.

B. When a veteran's claim has been remanded to a regional office for an examination and the veteran is not available for the examination because of the veteran's return to active duty, VA may defer action on the claim until the required examination can be conducted. VA may not deny the claim solely because the veteran is temporarily unavailable for examination due to his or her return to active duty. The veteran's return to active duty does not alter the status of the veteran's claim within the meaning of any statute or regulation.

C. When a veteran has a pending claim and returns to active duty, but is able to attend a VA examination while on active duty, VA should process the claim in the same manner as it would if the veteran had not returned to active duty. The veteran's return to active duty does not alter the status of the veteran's claim within the meaning of any statute or regulation. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).
 
In a March 2011 Appellant's Post Remand Brief, the Veteran's representative wrote that it had attempted to contact the Veteran by telephone but with "no success."  The representative requested that VA hold the Veteran's claim in abeyance until the Veteran contacts VA as to his status. 

However, the fact that a claimant is on active duty does not in and of itself affect the status of a claim before VA. VA should process the claims of such veterans in the same fashion as it would had the veterans not returned to active duty. The Veteran's return to active duty does not alter the status of the veteran's claim within the meaning of any statute or regulation. VAOPGCPREC 10-2004. 

The Veteran indicated in correspondence received in November 2006 and February 2007 that he had entered the "Navy Reserves" and provided a forwarding address. VA has sought to locate the Veteran on several occasions since February 2007 forward but the Veteran has not replied or provided an updated mailing address or phone number. The Veteran's representative also had been unable to contact the Veteran as of March 2011, as stated in an Appellant's Post-Remand Brief. 

The Board acknowledges the contentions of the representative that the Veteran may be on active duty; however, this does not relieve the Veteran of his responsibility to inform VA as to his current status, particularly where he has failed to do so over a period of more than four years as VA makes repeated attempts to locate him and determine his status. In cases such as this one, where there is no known alternate address at which the Veteran might be contacted, VA is not required "to turn up heaven and earth" to find the correct address for a claimant. See Hyson v. Brown, 5 Vet. App. 262, 265 (1993). 

VAOPGCPREC 10-2004 further holds VA may not deny the claim solely because the veteran is temporarily unavailable for examination due to his or her return to active duty. (Emphasis added). This is not such a case. Here, due to the Veteran's failure to update VA as to his current address or his failure to respond to VA inquiries and notices (VA does not have sufficient information to ascertain which of the two has occurred), further processing of the Veteran's claim in a substantively meaningful way has become impossible. Abeyance is not appropriate because VA does not know if the Veteran is on active duty, or if so, whether his active duty precludes his attending a VA examination. See VAOPGCPREC 10-2004. It is the Veteran's lack of cooperation in updating VA as to his status or responding to VA notices over a period of greater than four years that is determinative in this matter. As will be discussed below, his actions in this regard include failing to appear for a scheduled VA examination without a showing of good cause, which requires that his claim for an increased rating for left knee disability be denied. See 38 C.F.R. § 3.655.

In October 2002 the RO granted the Veteran entitlement to service connection for left knee disability and assigned an initial rating of 10 percent. The Veteran did not submit a notice of disagreement within one year of October 2002 notice of the decision. Therefore, the October 2002 decision as to the assignment of an initial rating of 10 percent is final. See 38 U.S.C.A. § 7105.

The current claim for increase, for a rating in excess of 10 percent for left knee disability, was received from the Veteran in March 2004. The Veteran attended a scheduled for a VA examination in May 2004 in connection with his claim for an increased rating for left knee disability. 

Subsequently, the Veteran submitted evidence in support of his contention that his left knee disability was more severe than currently evaluated. However, he declined to attend a scheduled VA examination in 2006. He informed VA in writing that he had recently entered the Navy Reserves. The Board does not have sufficient information to determine whether this return to service constituted a period of active duty, and it is not clear as to whether he did not appear for the examination as a result of this period of service. However, the Board is mindful that VA may not deny a claim solely because the veteran has returned to active duty or solely because the veteran is temporarily unavailable for a necessary examination due to his or her return to active duty. See VAOPGCPREC 10-2004. 

Also in November 2006 and February 2007, the Veteran left an address at which he could be contacted by VA. This is the last known address of the Veteran. From the claims file it appears that he has not contacted the RO/AMC since February 2007. 

In April 2009, the Board remanded this matter to the RO/AMC to 1) afford the Veteran more specific VCAA notice, 2) request the Veteran to identify any updated relevant treatment records and assist the Veteran in obtaining the records of treatment; 3) request the Veteran to provide information as to his current military duty and the location of military records pertaining to his current duty; and 4) schedule and provide the Veteran a VA examination and opinion as to the current nature and severity of his left knee disability.

VCAA notice and inquiries as to the current location of the Veteran's military duty were sent to the Veteran in May 2009 and re-sent to the Veteran in October 2009. The letters were sent to the address the Veteran provided for contacting him in November 2006 and February 2007, after he had by his account entered the Navy Reserves. In May 2010 the RO/AMC again wrote to the Veteran requesting the location of his current military duty along with the current location of his military records. The letters were not returned as undeliverable and the Veteran did not respond to the letters.

In an August 2010 letter the Veteran was notified that he would be scheduled for a VA examination for the purpose of evaluating the severity of his left knee disability. He was informed--in bolded italics--that when a claimant, without good cause, fails to report for an examination or reexamination, the claim shall be rated based on the evidence of record, or even denied. He was further informed that examples of good cause include, but are not limited to, illness or hospitalization, death of a family member, etc. The letter was sent to the address the Veteran provided for contacting him in November 2006 and February 2007, and there is no indication that the letter was returned to VA as undeliverable. 

Documentation received from the VA Medical Center in Boston, Massachusetts, indicates that the Veteran failed to report for his scheduled August 2010 VA examination, and that its address for the Veteran was the same as the last known address reflected in the claims file.

In an October 2010 supplemental statement of the case, the RO/AMC denied the Veteran's claim for a rating in excess of 10 percent for left knee disability. He was informed that he had failed to report for his scheduled VA examination, that he had not provided any additional medical evidence in reference to his left knee disability since issuance of a statement of the case in February 2006, and that evidence from the scheduled VA examination that might have been material to the outcome of his claim could not be considered. 

As the Veteran failed to appear for the August 2010 VA examination without a showing of good cause, VA regulations provide that the Veteran's claim for increase shall be denied. See 38 C.F.R. § 3.655. Accordingly, a rating in excess of 10 percent for left knee disability is not warranted.

Because the Veteran has provided no information as to why he could not attend or reschedule the August 2010 VA examination, it is shown by a preponderance of the evidence that he has not provided good cause for his failure to appear for the examination. As such, the benefit of the doubt is not for application in resolution of this determinative finding of fact in the instant appeal. See Alemany v. Brown, 9 Vet. App. 518 (1996).





							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an increased rating for left knee disability, currently evaluated as 10 percent disabling, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


